ORDER

PAGE, Associate Justice.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition seeking revocation of the probation of respondent Jeffrey T. Wallace, and further disciplinary action based on allegations that respondent has neglected at least three client matters, made misrepresentations to the Director’s Office and to clients, and misrepresented the status of client matters he was handling while on probation, behavior consistent with that for which he was placed on 2 *885years’ probation, In Re Wallace, 521 N.W.2d 854 (Minn.1994); and
WHEREAS, the respondent has withdrawn the answer to the petition he filed and unconditionally admits the allegations of the petition, waives any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend an indefinite suspension pursuant to Rule 15 of at least 18 months duration, with reinstatement conditioned on a reinstatement hearing pursuant to Rule 18, payment of $750 in costs and $286 in costs and disbursements plus interest, compliance with Rule 26, successful completion of the professional responsibility examination pursuant to Rule 18(e), and satisfaction of continuing legal education requirements pursuant to Rule 18(e); and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Jeffrey T. Wallace is placed on indefinite suspension for a period of 18 months and that any reinstatement is conditioned on compliance with the terms agreed to by respondent and the Director as set out above.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice